                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SILVIA ANDRADE                                      :        CIVIL ACTION
                                                    :
        v.                                          :
                                                    :
ANDREW SAUL1,                                       :
Commissioner of Social Security                     :        NO. 18-4895

                                                OPINION

JACOB P. HART                                                         DATE: 12/17/2019
UNITED STATES MAGISTRATE JUDGE

        Silvia Andrade brought this action under 42 USC §405(g) to obtain review of the

decision of the Commissioner of Social Security denying her claim for Disability Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”). She has filed a Request for

Review to which the Commissioner has responded. As set forth below, Andrade’s Request for

Review will be granted in part and the matter remanded for the taking of further testimony from

a vocational expert to determine whether work exists which can be performed without

accommodation by an individual of Andrade’s height.

I.      Factual and Procedural Background

        Andrade was born on November 30, 1982. Record at 164. She completed the eleventh

grade in school. Record at 214. She worked as a line worker in a poultry preparing factory for

ten years. Record at 214. Andrade is approximately 3 feet and 9 inches tall. Record at 341.

        On September 24, 2015, Andrade filed her applications for DIB and SSI. Record at 164,

171. In them she asserted disability as of January 11, 2015, as a result of back pain caused by

scoliosis, and leg pain. Record at 164, 171, 213.


1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party pursuant to
Fed. R. Civ. Pr. 25(d); and see 42 USC §405(g) (“Any action instituted in accordance with this subsection shall
survive notwithstanding any change in the person occupying the office of Commissioner of Social Security … .”).
       Andrade’s applications were denied on December 18, 2015. Record at 73, 74. She then

sought de novo review by an Administrative Law Judge (“ALJ”). Record at 87. A hearing was

held in this matter on October 25, 2017. Record at 32. On January 22, 2018, however, the ALJ

issued a written decision denying benefits. Record at 18. The Appeals Council denied

Andrade’s request for review, permitting the ALJ’s decision to stand as the final decision of the

Commissioner. Record at 1. Andrade then filed this action.

II.    Legal Standards

       The role of this court on judicial review is to determine whether the Commissioner's

decision is supported by substantial evidence. 42 U.S.C. §405(g); Richardson v. Perales, 402

U.S. 389 (1971); Doak v. Heckler, 790 F.2d 26, 28 (3d Cir. 1986); Newhouse v. Heckler, 753

F.2d 283, 285 (3d Cir. 1985). Substantial evidence is relevant evidence viewed objectively as

adequate to support a decision. Richardson v. Perales, supra at 401; Kangas v. Bowen, 823 F.2d

775 (3d Cir. 1987); Dobrowolsky v. Califano, 606 F.2d 403 (3d Cir. 1979). Moreover, apart

from the substantial evidence inquiry, a reviewing court must also ensure that the ALJ applied

the proper legal standards. Coria v. Heckler, 750 F.2d 245 (3d Cir. 1984).

       To prove disability, a claimant must demonstrate that there is some "medically

determinable basis for an impairment that prevents him from engaging in any 'substantial gainful

activity' for a statutory twelve-month period." 42 U.S.C. § 423(d)(1). As explained in the

following agency regulation, each case is evaluated by the Commissioner according to a five-

step process:

       (i) At the first step, we consider your work activity if any. If you are doing substantial
       gainful activity, we will find that you are not disabled. (ii) At the second step, we
       consider the medical severity of your impairment(s). If you do not have a severe
       medically determinable physical or mental impairment that meets the duration
       requirement in § 404.1509, or a combination of impairments that is severe and meets the
       duration requirement, we will find that you are not disabled. (iii) At the third step, we

                                                2
       also consider the medical severity of your impairment(s). If you have an impairment(s)
       that meets or equals one of our listings in appendix 1 of this subpart and meets the
       duration requirement, we will find that you are disabled. (iv). At the fourth step, we
       consider our assessment of your residual functional capacity and your past relevant work.
       If you can still do your past relevant work, we will find that you are not disabled. (v). At
       the fifth and last step, we consider our assessment of your residual functional capacity
       and your age, education and work experience to see if you can make an adjustment to
       other work. If you can make an adjustment to other work, we will find that you are not
       disabled. If you cannot make an adjustment to other work, we will find that you are
       disabled.

20 C.F.R. § 404.1520 (references to other regulations omitted).

III.   The ALJ’s Decision and Andrade’s Request for Review

       The ALJ determined that Andrade suffered from the severe impairments of scoliosis,

asthma, and obesity. Record at 20. She determined that the record also established the existence

of dwarfism, but that it was not a severe impairment because Andrade’s history of employment

showed that it had no more than a minimal effect upon her ability to work. Record at 21. The

ALJ found that none of Andrade’s impairments, and no combination of her impairments met or

medically equaled a listed impairment. Id.

       The ALJ determined that Andrade retained the residual functional capacity (“RFC”) to

perform sedentary work with these limitations: occasional postural activities, including climbing

ladders, ropes or scaffolds; no unprotected heights; limited ability to speak and understand

English; and a need to alternate between sitting or standing throughout the day while remaining

on task. Record at 21-22.

       Relying upon testimony from a vocational expert who appeared at the hearing, the ALJ

concluded that Andrade could not return to her prior work, but that she could work as a lens

inserter, a polisher or as an inspector. Record at 25, 26. She determined, therefore, that Andrade

was not disabled.




                                                3
       In her Request for Review, Andrade argues that the ALJ erred in failing to include in her

RFC analysis the need for a footstool, which she indicated to the vocational expert would be

necessary. Conversely, she argues that – to the extent that obtaining vocational expert testimony

regarding her need for a footstool was equivalent to including it in the RFC – it was erroneous

for the ALJ to find she was not disabled when she was only able to work if provided with an

accommodation.

IV.    Discussion

       As opposed to the ADA, which defines a “qualified individual” as one who can perform

the essential functions of her job with reasonable accommodation, the Social Security Act does

not take the possibility of “reasonable accommodation” into account. Cleveland v. Policy

Management Systems Corp., 526 U.S. 795, 808 (1999). Therefore, an ALJ is not entitled to

consider potential accommodation by employers in determining the availability of jobs in the

national economy that the claimant can perform. Poulos v. Commissioner of Social Security,

474 F.3d 88, 94-5 (3d Cir. 2007). Under Cleveland, then, if the only work the ALJ could

identify as suitable for Andrade required an accommodation, Andrade was entitled to a finding

of disability. The question, therefore, is whether this is the case.

       At the hearing, the ALJ asked the vocational expert a hypothetical question postulating an

individual of Andrade’s age, educational level, and past work experience who was capable of

light work; no climbing of ladders, ropes, or scaffolds; no unprotected heights; occasional

“posturals”; a limited ability to speak and understand English; and the need for a sit/stand option.

Record at 47. He then amended the hypothetical to address an individual with the same

limitations except that she was limited to sedentary work. Record at 48.




                                                  4
        In response to the second hypothetical, the vocational expert named the jobs of lens

inserter, polisher, and inspector, which were the jobs ultimately included by the ALJ in her

decision. Record at 48. The ALJ then asked:

        ALJ: And the individual would be able to alternate from sitting to standing in these jobs?

        VE: Yes, Your Honor.

        ALJ: All right. If the individual while standing would need to stand on a foot stool
        would those jobs be able to be performed?

        VE: Yes, Your Honor.

        ALJ: Would that interfere with the performance of the job at all?

        VE: No.

Record at 48-9.

        The Commissioner argues that the vocational expert did not testify that the jobs required

the use of a foot stool, so that Cleveland is inapplicable here. Nevertheless, the question posed

by the ALJ does suggest that she thought a foot stool might be necessary for Andrade, who is

under four feet tall.

        Further, there is not enough relevant vocational expert testimony in the record to rule out

the possibility that an accommodation in the form of a foot stool might be necessary. The

vocational expert did testify: “for those positions with the lens inserter your reaching is like

waist level.” Record at 53. However, it is not clear whether the reaching would be waist level

for someone of Andrade’s height, nor is it clear whether the vocational expert was also referring

to the positions of polisher and inspector.

        Accordingly, I will remand this matter to the agency for the taking of further vocational

testimony to ensure that work exists in the economy which Andrade is capable of performing

without accommodation.

                                                  5
V.     Conclusion

       In accordance with the above discussion, I conclude that this matter should be remanded

to the agency for the taking of further vocational testimony to ensure that work exists in the

economy which Andrade is capable of performing without accommodation.




                                              BY THE COURT:



                                                    /s/Jacob P. Hart
                                              ___________________________________
                                              JACOB P. HART
                                              UNITED STATES MAGISTRATE JUDGE




                                                 6
